DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-7, filed on 06/17/2021, are currently pending and are under examination. 
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-7) in the reply filed on 06/17/2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2021.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 10 should read “c. repeating steps a-b until the measured change is satisfied.”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step h states “if the at least one performance indicator for the measured change was satisfied”. This recitation raises the question of what would happen if the performance indicator for the measured change is not satisfied. Examiner suggests using the term “when” instead of “if”. Further claim 1, step i states “if the at least one performance indicator for the measured change was satisfied”. This recitation raises the question of what would happen if the performance indicator for the measured change is not satisfied. Examiner suggests using the term “when” instead of “if”. 
Regarding claim 3, it is unclear what is meant by “for inquiry sending messages to the user” in lines 4-5. For examination purposes, it is being understood as sending messages to the user. 
Regarding claim 7, it is unclear what is meant by “to improve the fidelity of health outcome measures.” The term “fidelity” in relation to health outcome measures is unclear. For examination purposes, this limitation is interpreted as improving the stability of the health outcome measures. 
Claims 2 and 4-6 are rejected based on their dependency on claim 1.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1-7 recite a 'computer readable medium'. None of the claims, specification or record disclose that the claimed 'computer readable medium' is a non-transitory medium. The Examiner asserts that the claimed 'computer readable medium' can be a transitory signal, which is non-statutory. See MPEP 2106.03(II). The Examiner suggests that Applicant replace 'computer readable medium' with 'non-transitory computer readable medium' or clarify that the 'computer readable medium' is non-transitory either in the specification or on the record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fazeel (US Patent Application Publication 2016/0371998), and further in view of Ohnemus et al. (US Patent Application Publication 2017/0147775), hereinafter Ohnemus.
Regarding claim 1, Fazeel teaches a computer readable medium storing computer readable program code which when executed on a server is configured for providing unexpected rewards for a measured change of a user (e.g. Par. [0015]), wherein the computer readable program code is configured such that an information source includes one or more of a wearable device, a third-party device, and a motion sensor (e.g. Par. [0023]; Fig. 3: activity tracker 314), and wherein the computer readable program code is configured for: 
providing, over a communications network, to a remote computing device a graphical user interface configured for receiving a plurality of user data and storing, in an attached database, the plurality of user data in a plurality of user records (e.g. Fig. 1: network connection 110, display device 106, data storage device 104; Par. [0022]); 
receiving, over the communications network, from a plurality of information sources associated with the user, a plurality of baseline data for the user and storing the plurality of baseline data in the attached database (e.g. Par. [0016]: accepting user’s baseline health data; Fig. 1: data storage device 104); 
selecting from a plurality of algorithms stored in the attached database, a first algorithm for facilitating the measured change of the user based upon the plurality of baseline data received (e.g. Pars. [0016] – [0017]: describing the logic and steps evaluate baseline data and determine an appropriate incentive plan);
determining, based upon the plurality of baseline data and the first algorithm, at least one performance indicator for facilitating the measured change, and storing the at least one performance indicator in a corresponding user record (e.g. Par. [0017]: generating an incentive plan to determine if a user has achieved the desired outcome and improve a user’s general health; Par. [0059]: “The database module 610 organizes records, including user records, incentive plan data sets, generated health-based challenge programs and sessions and incentive offerings and rewards, post-implementation results, and other user activities, and facilitates storing and retrieving of these records to and from a data storage device (e.g., internal memory 602, external database, etc.).”); 
receiving, over the communications network, from at least one of the plurality of information sources a first set of performance indicator user data (e.g. Par. [0017]: step 7) evaluating the user-specific health data); Page 2 of 7Attorney's Docket No.: 
determining, based upon the set of validated data, if the at least one performance indicator for the measured change was satisfied (e.g. Fig. 7: step 722, offering a rewards for meeting the challenge goals; Par. [0068]); 
providing, over the communications network, to the remote computing device at least one of an unexpected reward message and a loss aversion message based upon if the at least one performance indicator for the measured change was satisfied (e.g. Par. [0042]: providing incentives/rewards when incentive plan goals or challenges are met); and, 
repeating steps c - g until the measured change is satisfied (e.g. Fig. 9A: step 960: repeat the same goals until the desired outcome is achieved).
However, Fazeel does not disclose receiving, over the communications network, from asynchronous text- based communication, a second set of performance indicator user data relating to the first set of performance indicator user data and combining the first set of performance indicator user data and the Ohnemus teaches a system and method for computing and displaying a health score. Ohnemus teaches it is known to receive, over the communications network, from asynchronous text- based communication, a second set of performance indicator user data relating to the first set of performance indicator user data (e.g. Par. [0044], lines 1-11; Figs. 4B-D: data entry display screens) and combining the first set of performance indicator user data and the second set of performance indicator user data to create a set of validated data (e.g. Fig. 7: combining different data to result in one outcome). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fazeel to include receiving, over the communications network, from asynchronous text- based communication, a second set of performance indicator user data relating to the first set of performance indicator user data and combining the first set of performance indicator user data and the second set of performance indicator user data to create a set of validated data as taught by Ohnemus in order to provide the predictable results of a more customized and user-feedback based improved dataset that would result in improved user health outcomes. 
Regarding claim 2, Fazeel further teaches wherein the computer readable program code is further configured for: 
applying a second algorithm, stored in the attached database, to determine a first efficacy of the at least one of the unexpected reward message and the loss aversion message (e.g. Pars. [0044] – [0045]: determining if the incentive plan/reward message is effective, and if not, determining why); 
adjusting at least one of the unexpected reward message and the loss aversion message such that the second set of performance indicator user data received is at least closer to the at least one performance indicator than the first set of performance indicator Page 3 of 7Attorney's Docket No.: user data received 
repeating steps a - b until the measured change is satisfied (e.g. Fig. 9A: step 960: repeat the same goals until the desired outcome is achieved).
Regarding claim 3, as best understood (see rejection under 35 U.S.C 112(b) above), Fazeel further teaches wherein the computer readable program code is further configured for:
applying a third algorithm, stored in the attached database, to determine a second efficacy of a predetermined amount of time for inquiry sending messages to the user (e.g. Par. [0083]: determining a score to see if the user met the requirements); 
adjusting the predetermined amount of time for sending inquiry messages to the user such that the inquiry messages are received within at least in the same amount of or less than the predetermined amount of time than a previous user message was received (e.g. Par. [0083]: adjusting the session based on the whether or not the user met the requirements; Fig. 9A); and, 
repeating steps a - b until the measured change is satisfied (e.g. Fig. 9A: step 960: repeat goals until the desired outcome is achieved).
Regarding claim 4, Fazeel further teaches wherein the plurality of information sources are configured for providing at least one of: blood glucoses; blood pressures; BMIs; body weight; calories consumed; heart rate; step count; movement or general activity levels; total sleep; mindfulness; reproductive health; basal body temperature; sexual activities; menstrual flow; intermenstrual bleedings; and, ovulation tests, awake time, deep/light/REM sleep, distance, and duration (e.g. Par. [0035]: “physiological tests (e.g., blood pressure, electrocardiogram (ECG) results, blood sugar, cholesterol, cortisol levels, heart rate, blood O.sup.2 saturation levels, weight, body mass index, body fat percentage, etc.)”).
Regarding claim 5, Fazeel teaches the invention as claimed. However, Fazeel fails to discloses wherein the unexpected reward message comprise one or more of a coupon for new clothes, a coupon for a book, a gift card, positive affirmations, or emoticon(s) which hold emotional value but no monetary value. Ohnemus teaches a system and method for computing and displaying a health score. Ohnemus teaches it is known for the reward message to include positive affirmations or special treats (e.g. Par. [0110]: rewards such as medals, cups, titles, or special treats are used to keep the user motivated). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fazeel to include the reward message to include positive affirmations or special treats in order to provide the predictable results of increasing motivation of the user to achieve the set goals. 
Regarding claim 6, Fazeel further teaches wherein the measured change comprises at least one of a sleep pattern, a fat percentage, a muscle mass change, a change in reading habits, adherence to exercise regimens, adherence to therapy regimens, adherence to medications, an average respiratory change, or any other sustained change in behavior or biological variable (e.g. Par. [0041]: “The health challenge module 322 can also be configured to generate and transmit to the client computer a predicted and/or a desired post-challenge result/outcome (e.g., weight loss, improved blood pressure measurement, improved blood sugar management, lower cholesterol, improved resting heart rate, improved blood O.sub.2 saturation levels, improved muscle strength, etc.).”). 
Regarding claim 7, as best understood (see rejection under 35 U.S.C. 112(b) above), Fazeel further teaches wherein differences in nature and frequency of patient daily experiences are captured and then leverages that heterogeneity to improve the fidelity of health outcome measures (e.g. Par. [0017]: step 6) acquiring real-time health-related data of the user and step 9) adaptively calculating incentive parameters for achieving the desired outcome; Par. [0018]: modifying the incentive plan based on real-time user data to achieve the predicted health benefits).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGilvery et al. (US Patent Application Publication 2016/0358509) teaches a software and hardware system that enables effective lifestyle management. 
Petrov (US Patent Application Publication 2016/0086509) teaches a system and method to facilitate lifestyle changes by providing support, motivation, progress/tracking, information, and analysis.
Damani et al. (US Patent Application Publication 2014/0089836) teaches developing personalized health and wellness programs for improving a user's health and wellness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.A./Examiner, Art Unit 3792

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792